  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )       CRIMINAL ACTION NO.
     v.                              )           2:18cr93-MHT
                                     )               (WO)
STACY LEMARCUS COLEMAN               )

                                   ORDER

    Upon consideration of the opinion of the United

States     Court    of    Appeals     for    the    Eleventh       Circuit

entered on September 26, 2019 (doc. no. 82), affirming

the judgment of conviction and sentence pronounced in

this case as to defendant Stacy Lemarcus Coleman on

December    20,    2018,    and    entered    on    January    17,    2019

(doc. no. 70), and the mandate of the United States

Court of Appeals for the Eleventh Circuit issued and

received in the office of the clerk of this court on

October    25,     2019    (doc.    no.    83),    it   is   the    ORDER,

JUDGMENT, and DECREE of the court that the judgment of

conviction and sentence pronounced upon defendant Stacy

Lemarcus Coleman on December 20, 2018, and entered on
January 17, 2019 (doc. no. 70), is continued in full

force and effect.

    DONE, this the 31st day of October, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
